Exhibit 10.3

 

AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT (this “Amendment”), dated as of
November 14, 2014, with an effective date as of August 31, 2014 (the “Effective
Date”), is by and among LAPOLLA INDUSTRIES, INC., a Delaware corporation
(the “Borrower”), ENHANCED CREDIT SUPPORTED LOAN FUND, LP, a Delaware limited
partnership, and the other Purchasers party hereto. Unless otherwise defined
herein or the context otherwise requires, capitalized terms used herein shall
have the meanings ascribed thereto in the Note Purchase Agreement (as defined
below).

 

WHEREAS, the Purchasers have extended certain credit facilities in favor of the
Borrower pursuant to that certain Note Purchase Agreement, dated as of December
10, 2013 by and between the Borrower and the Purchasers (as amended by that
certain Amendment No. 1 dated April 8, 2014 (“Amendment No. 1”), the “Note
Purchase Agreement”); and

 

WHEREAS, the Borrower and the Purchasers have agreed, subject to the terms and
conditions hereof, to amend the Note Purchase Agreement by (i) changing certain
covenants in the Note Purchase Agreement, and (ii) providing for the payment of
legal fees in connection with this amendment; and

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                  Amendment to Note Purchase Agreement. Upon execution of this
Amendment by the parties hereto, the Note Purchase Agreement is amended as of
the Effective Date as follows:

(a)                Section 1.1 is hereby amended by adding the definition of
Amendment No. 2 to Note Purchase Agreement as follows:

“Amendment No. 2 to Note Purchase Agreement” means that certain Amendment No. 2
to Note Purchase Agreement dated as of November 14, 2014 between the Purchasers
and the Borrower.

 

(b)               Section 1.1 is hereby amended by amending and restating the
definitions of “Fixed Charge Coverage Ratio” and “Subordinated Debt” as follows:

“Fixed Charge Coverage Ratio: the ratio, determined for any period on a
consolidated basis for Borrower and Subsidiaries, of (a) the sum of (i) EBITDA,
(ii) Subordinated Debt incurred during such period on or after August 31, 2014
up to a maximum aggregate amount over all periods of $500,000, and (iii) up to
$267,000 in Accounts charged off by Borrower in August, 2014, to (b) the sum of
Capital Expenditures (except those financed with Indebtedness (other than with
respect to Revolver Loans (as defined in the Senior Credit Agreement)), cash
taxes paid, interest expense (other than payment-in-kind), principal payments
made on Indebtedness (other than with respect to Revolver Loans), and
Distributions made, in each case determined for such period; provided that
principal payments made with respect to the Enhanced Indebtedness during
December 2013 in an amount not exceeding $150,000 shall not be included in the
calculation of the Fixed Charge Coverage Ratio.”

 

“Subordinated Debt: Indebtedness incurred by Borrower that (i) is subject to a
subordination agreement between Agent and the holder of such Indebtedness, in
form and substance satisfactory to Agent, which, among other things, expressly
subordinates and makes junior in right of payment to the payment in full in cash
of all Obligations, and (ii) is on terms (including maturity, interest, fees,
repayment, covenants, and subordination) satisfactory to Agent.”

 

(a)                Section 2.4(a) is hereby amended by replacing “3.75%” with
“4.25%”.

(b)               Section 6.1(a)(ii) is hereby amended and restated as follows:

(ii) as soon as practicable after the end of each month, and in any event within
twenty-five (25) days thereafter, a balance sheet of the Borrower as of the end
of such month, a monthly aging report for accounts receivable and accounts
payable showing aging, write-offs, and reserves, a copy of the most recent
borrowing base certificate delivered in connection with the Senior Indebtedness,
a statement of income and a statement of cash flows of the Borrower for such
month and for the fiscal year to date, including a comparison to plan figures
for such period prepared in accordance with GAAP consistently applied (except as
noted therein);

 

(c)                Section 7.18 is hereby amended and restated as follows:

Section 7.18 Minimum EBITDA. Permit its EBITDA for the three (3) months ending
on the last day of each month set forth below to be less than the corresponding
amount set forth below for such period:

 





Three Month Period Ended   Minimum EBITDA February 28, 2014   $176,963* March
31, 2014   ($212,190) April 30, 2014   ($116,215) May 31, 2014    $170,247 June
30, 2014   $543,179 July 31, 2014   $748,637 August 31, 2014   $315,939
September 30, 2014   $183,756 October 31, 2014   $95,992 November 30, 2014  
$94,682 December 31, 2014   ($11,955) January 31, 2015   ($140,955) February 28,
2015   ($189,015) March 31, 2015   ($75,812) April 30, 2015   $68,800 May 31,
2015   $190,880 June 30, 2015   $317,601 July 31, 2015   $392,527 August 31,
2015   $461,035 September 30, 2015   $497,861 October 31, 2015   $460,861
November 30, 2015   $383,642 December 31, 2015   $274,211 January 31, 2016  
$253,743 February 28, 2016   $342,064 March 31, 2016   $504,159 April 30, 2016  
$722,280 May 31, 2016   $850,910 June 30, 2016   $1,018,721 July 31, 2016  
$1,100,352 August 31, 2016   $1,205,180 September 30, 2016   $1,277,165 October
31, 2016   $1,289,091 November 30, 2016   $1,119,637



 

 



 

(*) For purposes of the February 2014 minimum EBITDA calculation the Borrower
will be permitted to add-back to EBITDA the amount of $236,737 which represents
a portion of the Note Receivable to Dena Lynn Sosebee and Chemical Design,
Corporation dated May 14, 2013 in the amount of $515,708.69 and Amended on
February 14, 2014 in the amount of $473,473.40 which the Borrower elected to
reserve $236,737 as of December 31, 2013.

 

(d)               Section 7.19 is hereby amended and restated as follows:

“Section 7.19 Fixed Charge Coverage Ratio. Permit its Fixed Charge Coverage
Ratio for the twelve (12) months ending on the last day of each calendar month
to be less than (i) 0.90 to 1.0 for the periods ended December 31, 2013, January
31, 2014, February 28, 2014, May 31, 2014, June 30, 2014, (ii) 0.80 to 1.0 for
the periods ended March 31, 2014 and April 30, 2014 and (iii) 1.0 to 1.0 for the
periods ended July 31, 2014 and thereafter, provided that, if Borrower fails to
maintain such Fixed Charge Coverage Ratio as of any date of determination but,
on or before the date Borrower is required to provide to Agent its monthly
financial statements in accordance with Section 6.1(a) hereof for the month
ending as of such date of determination, Borrower incurs additional Subordinated
Debt (up to the aggregate limit of $500,000 set forth in the definition of Fixed
Charge Coverage Ratio) that, when included in the determination of Fixed Charge
Coverage Ratio as of such date of determination would prevent a breach of this
covenant, then Borrower shall be deemed to have satisfied this covenant as of
such date of determination and no Default shall have occurred as a result
thereof.”

 

(e)                Section 7.20 is hereby amended and restated as follows:

Section 7.20 Minimum Liquidity. Permit its Liquidity to be less than $500,000.

 

2.                  Amendment to Amendment No. 1. Amendment No. 1 is hereby
amended as of April 8, 2014 to revise the first date referenced to be April 8,
2014 and to delete the second sentence of Section 6.

3.                  Loan Documents Generally. All references to the Note
Purchase Agreement in the Loan Documents and any other documents evidencing,
securing or otherwise relating to the credit extended by Purchasers in favor of
Borrower shall mean the Note Purchase Agreement and as modified hereby and this
Amendment shall itself constitute a Loan Document.

4.                  Representations and Warranties. The Borrower hereby
represents and warrants to the Purchasers that:

 

(a)                No Default or Event of Default will exist after giving pro
forma effect to this Amendment, the consent contained herein and the
transactions contemplated by and consented to in this Amendment;

(b)               Giving effect to this Amendment, the representations and
warranties set forth in the Note Purchase Agreement are, subject to the
limitations set forth therein, true and correct in all material respects as of
the date hereof (except for those which expressly relate to an earlier date) and
each of such representations and warranties (except to the extent such
representations and warranties expressly relate to an earlier date) together
with each of the representations and warranties contained in this Amendment
shall be true and correct on and as of the date of consummation of the
transactions contemplated by and consented to in this Amendment, as if such
representations and warranties were made on such date;

(c)                The Borrower has the organizational power and authority to
execute and deliver this Amendment and to perform its obligations hereunder and
has taken all necessary organizational action to authorize the execution,
delivery and performance by it of this Amendment; and

(d)               The Borrower has duly executed and delivered this Amendment,
and this Amendment constitutes its legal, valid and binding obligation
enforceable in accordance with its terms.

5.                  Amendment; No Implied Waiver. This Amendment shall be
limited precisely as written and shall not operate as a consent to any other
action or inaction by the Borrower, or as a waiver or amendment of any right,
power, or remedy of the Purchasers under the Note Purchase Agreement or the
other Loan Documents nor constitute a consent to any action or inaction, or a
waiver or amendment of any provision contained in the Note Purchase Agreement
and the other Loan Documents except as specifically provided herein.

 

6.                  Reaffirmation of Borrower Obligations; Other Acknowledgement
and Consents. The Borrower hereby:

(a)                Agrees that it is truly and justly indebted to the Purchasers
for all of the Borrower’s obligations under the Note Purchase Agreement and the
other Loan Documents without defense, offset or counterclaim of any kind
whatsoever and reaffirms and admits the validity and enforceability of the Note
Purchase Agreement and the Loan Documents to which it is a party and the liens
upon and security interests in the collateral which were granted pursuant to the
Loan Documents to which it is a party;

(b)               Consents to the execution and delivery of this Amendment by
the Borrower and to the terms and conditions set forth herein and any other
waivers, consents or amendments which the Purchasers deems appropriate;

(c)                Agrees to be bound by the terms and conditions of the Note
Purchase Agreement as amended or modified by this Amendment;

(d)               Acknowledges and agrees that all obligations of the Borrower
under the Note Purchase Agreement, as amended and modified by this Amendment,
and the other Loan Documents pursuant to which the Borrower grants any security
to the Purchasers, are secured pursuant to the Loan Documents and all references
in the Loan Documents to the secured obligations or language of similar meaning
shall hereafter be deemed to include the Borrower’s obligations to the
Purchasers under the Note Purchase Agreement, as modified by this Amendment and
the other instruments, documents and agreements executed and delivered pursuant
hereto or in connection herewith; and

(e)                Notwithstanding any prior disregard of any of the terms of
the Note Purchase Agreement or any of the Loan Documents, agrees that the terms
of the Note Purchase Agreement and each of the Loan Documents shall be strictly
adhered to on and after the date hereof in accordance with the terms hereof.

7.                  Effectiveness. This Agreement shall become effective as of
the date set forth on the first page hereof at such time as each of the
following conditions is satisfied:

(a)                Representations. The representations and warranties contained
herein and in all other Loan Documents shall be true and correct as of the date
hereof as if made on the date hereof.

(b)               Default. No Default or Event of Default shall have occurred
and be continuing.

(c)                This Agreement. Agent shall have received counterparts of
this Amendment, duly executed by Borrower and each Purchaser, and acknowledgment
of this Agreement from each Guarantor.

(d)               Kurtz Loan. Agent shall have received evidence that Richard
Kurtz shall have made an additional subordinated loan to Borrower in the amount
of not less than $250,000 and Agent shall have received true and complete copies
of all documents, instruments, and agreements evidencing or otherwise related to
the additional subordinated loan from Richard Kurtz to Borrower.

(e)                Kurtz Documents. Agent shall have received an amendment to
that certain Subordination Agreement, dated as of December 10, 2013, among
Borrower, Agent, and Richard Kurtz, in form and substance satisfactory to Agent.
Agent shall have received an amendment to that certain Guaranty Agreement, dated
as of December 10, 2013, Richard Kurtz in favor of Agent, in form and substance
satisfactory to Agent.

(f)                Corporate Documentation. Agent shall have received (i) a
secretary certificate certifying the resolutions of the board of directors of
Borrower authorizing the execution of this Amendment and the Amendment No. 1 and
(ii) an opinion of counsel for the Borrower in form and substance satisfactory
to Agent with respect to this Amendment and Amendment No. 1

(g)               Fees and Expenses. Agent shall have received reimbursement for
all outstanding fees and expenses of the Agent.

8.                  Further Assurances. The Borrower will execute such
additional documents as are reasonably requested by the Purchasers to reflect
the terms and conditions of this Amendment and will cause to be delivered such
agreements, certificates, legal opinions and other documents as are reasonably
required by the Purchasers.

9.                  Counterparts/Telecopy. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be
original and all of which shall constitute together but one and the same
agreement. Delivery of executed counterparts of this Amendment by telecopy shall
be effective as an original and shall constitute a representation that an
original shall be delivered.

10.              Governing Law/Consent to Jurisdiction/Waiver of Jury Trial.
THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK AND THE PARTIES HERETO HEREBY CONSENT TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE 2ND CIRCUIT, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION BROUGHT TO ENFORCE ANY RIGHTS
UNDER THIS AGREEMENT AND ANY RELATED DOCUMENT OR INSTRUMENT. EACH OF THE PARTIES
HERETO HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
COUNTERCLAIM OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AMENDMENT.

11.              Survival. All warranties, representations and covenants made by
Borrower herein, or in any agreement referred to herein or in any certificate,
document or other instrument delivered by it or on its behalf under this
Amendment, shall be considered to have been relied upon by the Purchasers. All
statements in any such certificate or other instrument shall constitute
warranties and representations by Borrower hereunder. All warranties,
representations, and covenants made by Borrower hereunder or under any other
agreement or instrument shall be deemed continuing until the payment in full, in
cash, and indefeasible satisfaction of all obligations and any other obligations
of Purchasers and any commitment of Purchasers to extend credit to Borrower
shall have been irrevocably terminated.

[Signatures are on the following page]

 
 

IN WITNESS WHEREOF, the Borrower and the other parties listed below have caused
this Amendment to be duly executed as of the day and year first above written.

 

BORROWER:

 

LAPOLLA INDUSTRIES, INC.

 

 

By: /s/ Michael T. Adams, EVP

Michael T. Adams, Executive Vice President

 

 

 

AS AGENT FOR PURCHASER AND AS PURCHASER:

 

ENHANCED CREDIT SUPPORTED LOAN FUND, LP

By: Enhanced CSLF GP, LLC, its general partner

 

By: /s/ Douglas Cruishank

Name: Douglas Cruikshank

Title: Manager

 

 

 

PURCHASER:

 

ENHANCED JOBS FOR TEXAS FUND, LLC

 



By:  /s/  Michael A.G. Korengold

Name: Michael A.G. Korengold

Title: President and CEO





 

 

 

 
 

RATIFICATION, ACKNOWLEDGMENT AND CONSENT OF GUARANTORS

 

Each of the undersigned Guarantors hereby (i) acknowledges that such Guarantor
has read the preceding Amendment No. 2 to Note Purchase Agreement (the “Second
Amendment”) dated as of November 14, 2014 between LaPolla Industries, Inc.,
Enhanced Credit Supported Loan Fund, LP, and the other parties thereto.;
(ii) reaffirms and ratifies such Guarantor’s obligations under Guarantor’s
Guaranty made by such Guarantor as of December 10, 2013 to and for the benefit
of Agent (as defined therein) (together with all amendments, supplements,
exhibits and modifications thereto, each a “Guaranty”), and (iii) acknowledges
that Guarantor’s obligations pursuant to the Guaranty are enforceable without
defense, offset or counterclaim.

 

IN WITNESS WHEREOF, each Guarantor hereby executes this instrument as of
November 14, 2014.

FOREST HILL TERRACE ASSOCIATES, L.P.

BY: FOREST HILL TERRACE ASSOCIATES, GP, LLC, its General Partner



By /s/ Richard J. Kurtz
Name: Richard J. Kurtz
Title:

 

FOREST HILL TERRACE ASSOCIATES, GP, LLC



By /s/ Richard J. Kurtz
Name: Richard J. Kurtz
Title:

 

 


Richard J. Kurtz

/s/ Richard J. Kurtz

